Citation Nr: 0619335	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right leg varicose 
veins, for accrued benefits purposes.

2.  Entitlement to service connection for residuals of an 
injury to the left lower extremity, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1946.  He died in February 2001.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2001 rating action that denied service 
connection for right leg varicose veins and for residuals of 
a left leg injury (for accrued benefit purposes).  A Notice 
of Disagreement was received in April 2002.  

In May 2003, the appellant and her son testified during a 
Board hearing before the undersigned Acting Veterans Law 
Judge (VLJ) at the RO; a transcript of the hearing is of 
record.

In October 2003, the Board, inter alia, remanded to the RO 
the claims for service connection for right leg varicose 
veins and for residuals of a left leg injury, each for 
accrued benefits purposes, for issuance of a Statement of the 
Case (SOC) , and to give the veteran an opportunity to 
perfect an appeal as to these issues.  In February 2004, the 
RO issued a SOC, and the appellant filed a Substantive Appeal 
in March 2004. 

In August 2004, the appellant and her son testified during a 
Board hearing before an undersigned VLJ at the RO; a 
transcript of the hearing is of record.  

In November 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the December 2005 supplemental SOC 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

Given assertions advanced in connection which the current 
claim, the evidence, and the RO's adjudications, the Board 
has recharacterized the claim involving the left leg as one 
involving the left lower extremity (to include the leg and 
foot).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran died on February [redacted], 2001, and his death 
certificate listed his causes of death as end-stage 
metastatic prostate cancer, massive MI [myocardial 
infarction], renal failure, and liver failure.  

3.  The record is devoid of any competent evidence 
establishing that the veteran had varicose veins at the time 
of his death.

4.  While service medical records reflect one complaint of 
knee pain of undetermined etiology, there is no reference to 
foot injury, and no findings or diagnoses of any condition 
affecting the left lower extremity; there also is no 
competent evidence of nexus between any post service left 
foot/leg problems and the veteran's military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for right leg 
varicose veins, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for residuals of an 
injury to the left lower extremity, for accrued benefits 
purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the September 2001 rating decision, the February 2004 
SOC and December 2005 SSOC, the RO advised the appellant and 
her representative of the legal criteria governing her claims 
for service connection for varicose veins and residuals of a 
left leg injury, for accrued benefits purposes; the evidence 
that had been considered in connection with the claims; and 
the bases for the denial of the claims.  Hence, the Board 
finds that they have been given notice of the information and 
evidence needed to substantiate the claims, and have been 
afforded opportunities to submit such information and 
evidence.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In a 
September 2001 letter, the RO requested that the appellant 
furnish evidence to substantiate her legal marriage to the 
veteran.  Moreover, in an April 2005 letter, the RO 
instructed the appellant to provide authorization to enable 
it to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records; in that letter, the RO also requested that 
the veteran furnish evidence in support of his appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of: (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  As indicated above, 
Pelegrini's four content of notice requirements clearly have 
been met in this appeal. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the September 2001 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this appeal, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO September 2001 notice letter, the rating 
decision on appeal, and the SOC.  After issuance of the 
September 2005 notice letter, which completed the VCAA's 
notice requirements, the appellant was given yet another 
opportunity to respond before the claim was readjudicated, as 
reflected in the December 2005 SSOC.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  Neither the deceased 
veteran's status, nor the appellant's status, is at issue.  
The RO has not provided any notice regarding the effective 
date or the degree of disability; however, as the Board's 
decision herein denies the appellant's claims, no rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The appellant gave the RO information 
concerning, and provided medical releases for, the veteran's 
outpatient treatment and hospitalization records.  The RO 
contacted the private medical treatment providers identified 
by the claimant and associated the records obtained with the 
claims file.  The RO has also acquired VA medical records 
(from the VA Medical Center in Chicago, Illinois) to the 
extent that such records were available.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

As will be explained in more detail below, adjudication of a 
claim for accrued benefits purposes is an essentially a legal 
determination, and the evidentiary requirements differ 
somewhat from claims for other types of compensation.  
Accrued benefits claims are decided based on evidence of 
record at the time of the veteran's death.  The term 
"evidence of record" includes records in VA's possession on 
or before the date of the veteran's death, even if such 
records were not physically located in the claims file at 
that time.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The Board's November 
2004 Remand together with the RO's April 2005 letter informed 
the appellant of VA's responsibility to obtain outstanding VA 
records, and the Board finds that there is no outstanding 
duty to notify or assist owed the appellant.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Analysis

Accrued benefits are periodic monthly benefits under VA laws 
to which an individual was entitled at death under existing 
ratings or decisions, or based on evidence in the file at the 
date of death.  Previously, the law restricted certain 
classes of survivors to receiving no more than two years of 
accrued benefits if the veteran died while a VA claim for 
periodic monetary benefits (excluding insurance and 
servicemen's indemnity) was being adjudicated.  See 38 
U.S.C.A. § 5121(a) (West 1991).

In Bonny v. Principi, 16 Vet. App. 504 (2002), the Court 
interpreted 38 U.S.C.A. § 5121(a) as creating two substantive 
alternatives.  The Court made an important distinction 
between what it called "benefits awarded but unpaid" 
(periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions) and 
"accrued benefits" (periodic monetary benefits based on 
evidence in the file at the date of an entitled individual's 
death).  As regards the former, the full amount of benefits 
awarded but unpaid were to be paid to survivors.  As regards 
the latter, accrued benefits were subject to a two-year 
limitation.

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act).  Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so that 
an eligible survivor(s) may receive the full amount of any 
benefits that were due the veteran at the date of death.  See 
38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Public L. No. 108-183, (H.R. 2297) 
(December 16, 2003).  The amended provision applies with 
respect to deaths occurring on or after December 16, 2003.  
As noted above, the veteran died in February 2001.  As such, 
the amended provision is not applicable to the appellant's 
claims.

An application for accrued benefits must be filed within one 
year after the death of the veteran.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, the appellant filed a claim 
within one year of the veteran's death.

Although an appellant's claim for accrued benefits is 
separate from the claim that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

Only the evidence that is of record at the time of the 
veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the latter records are considered to already be 
constructively part of the record.  See Hayes v. Brown, 4 
Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 
3.1000(d)(4).  As indicated above, the claims currently under 
consideration were remanded in November 2004 for the RO to 
obtain and consider VA additional medical records.  To the 
extent that such records were available, those records have 
been obtained and associated with the claims file.  

At the time of his death, the veteran had pending claims for 
service connection for varicose veins and for residuals of a 
left leg injury, filed in August 2000.  (The RO construed the 
claim for varicose veins as pertaining to the right leg, 
apparently based on the representative's correspondence of 
March 15, 2001, and because there was some preliminary 
evidence as to varicose veins in that extremity in service.).  

The veteran died in February 2001, prior to the RO's issuance 
of a rating decision.  Therefore, the appellant is 
potentially entitled to accrued benefits based on those 
claims if the evidence of record at the time of the veteran's 
death establishes that service connection was warranted for 
the claimed disorders.

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Varicose Veins of the Right Leg

The veteran's service medical records reflect that December 
1945 and March 1946 examinations were negative for 
varicosities.  

In August 1946, the veteran was hospitalized with a referral 
indicating varicose veins of the right leg.  He reported 
complaints of pain in his bilateral knees and right hip.  
Veins on the calf of the right leg were enlarged, dilated and 
tortuous.  There was a small dilated portion of the saphenous 
in the mid thigh area.  On testing, the valves were competent 
in the communicating veins.  On the left calf, there were a 
few varicosities without arterial tortuosity; radial pulses 
were symmetrical, full and compressible.  A working diagnosis 
or impression of varicose veins, right leg moderate and 
arthritis right knee was provided.  Orthopedic consultation 
and X-rays were contemplated.  However, X-ray evidence was 
negative for arthritis.  The veteran exhibited full range of 
motion and orthopedic clearance was given.  A subsequent 
physical examination was completely negative with the 
examiner noting a few dilated veins in the right and left 
leg, "mild and not varicose."  Diagnosis was pain in the 
left knee, mild, cause undetermined.  The discharge diagnosis 
was no pathology found-observation for varicose veins and 
undiagnosed condition manifested by pain in the right knee.  

In the report of a September 1946 psychiatric consult, the 
examiner noted the veteran had been referred because of pains 
without organic basis.  The examiner recommended inter alia 
that the veteran be separated for multiple somatic complaints 
without physical findings.  An October 1946 examiner noted 
the absence of varicose veins; no other pertinent complaints 
or findings were noted.

Post service clinical and hospital records reflect treatment 
for a number of conditions; however, those record do not 
demonstrate that the veteran had varicose veins of either 
extremity when he died.  

Given the evidence of record at the time of the veteran's 
death, the Board determines that, when he died, the veteran 
did not have varicose veins in the right leg; hence, there is 
no disability upon which to predicate a grant of service 
connection.  Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of competent evidence of the claimed 
disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Residuals of an Injury to the Left Lower Extremity

In connection with a hospitalization in August 1946, SMRs 
reflect a single diagnosis of pain in the left knee, mild, 
cause undetermined; however, the veteran's discharge 
diagnosis was no pathology found.  Reports of subsequent 
examinations reflect no complaints, findings or diagnoses 
regarding the left lower extremity.

Post service, in August 2000, the veteran reported left toe 
pain and some records from that time period suggest weak 
dorsiflexion of the left foot, which the veteran had 
attributed to being run over by an Army truck in 1944.  
However, service medical records are entirely silent as to 
any complaints of any left toe/foot injury.  Significantly, 
moreover, the post service VA clinical and hospital records 
reflect no medical evidence or opinion that any left lower 
extremity problem was medically related to service, to 
include any claimed injury therein.

Thus, at the time of the veteran's death, the record 
reflected no medical evidence of nexus between any incident 
of service and any post-service foot problems-an essential 
element of a claim for service connection.  

C.  Both claims

For the foregoing reasons, each claim for service connection, 
for accrued benefits, purposes, must be denied. 

The Board observes that, in addition to the medical evidence 
noted above, the claims file includes a June 2001 letter from 
Dr. E.Rich, M.D., a private physician.  However, such 
correspondence was prepared after the veteran's death.  
Regardless of the probative value of that document 
(reflecting the physician's summary of the veteran's 
treatment in the 1940's with respect to his varicose veins, 
as well as reference to a post-service complaint of foot pain 
and reported history of in-service injury), it may not be 
considered in connection with either accrued benefits claim.  

In Hayes, the Court appeared to suggest, in dicta, that 38 
U.S.C.A. § 5121 was ambiguous and VA could, therefore, decide 
to accept under 38 U.S.C.A. § 5121(c) other kinds of post-
date- of-death evidence pertinent to the underlying benefits 
claim.  Hayes, 4 Vet. App. at 360.  However, in a subsequent 
precedent opinion, the General Counsel of VA rejected that 
proposition.  The General Counsel stated that there is no 
authority for introducing into the record of an accrued 
benefits claim "post-date-of-death evidence" "relating to the 
decedent's underlying benefit entitlement." VAOPGCPREC 6-93 
(citing Conary v. Derwinski, 3 Vet. App. 109 (1992)).  
Precedent opinions of the chief legal officer of VA are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).

In adjudicating each claim, the Board has considered the 
assertions of the appellant and her son advanced during two 
hearings on appeal and as reflected in various statements 
associated with the claims file.  However, questions of 
medical diagnosis and nexus are within the province of 
trained medical professionals; as the appellant and her son 
are each a layperson without the appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on such a matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Similarly, the fact that the veteran's his own self reported 
history may have been reflected in his medical records does 
not constitute competent evidence of either diagnosis or 
nexus.  The mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as there is no competent, persuasive evidence to 
support either claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for right leg varicose veins, for accrued 
benefits purposes, is denied.

Service connection for residuals of an injury to the left 
lower extremity, for accrued benefits purposes, is denied.



  ______________________________               
_____________________________
      JACQUELINE E. MONROE	    		    JOHN L. PRICHARD,
             Veterans Law Judge,			Acting Veterans 
Law Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals



	                                           
____________________________
D. C. SPICKLER,
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


